Exhibit 10.68

MSC.SOFTWARE CORPORATION

SEVERANCE COMPENSATION AGREEMENT

THIS AGREEMENT, effective December 10, 2007, is between MSC.Software
Corporation, a Delaware corporation (the “Company”) and Calvin R. Gorrell (the
“Executive”).

The Company’s Compensation Committee and Board of Directors has determined that
it is appropriate to reinforce and encourage the continued attention and
dedication of members of the Company’s management to their assigned duties
without distraction in potentially disturbing circumstances arising from the
possibility of a change in control of the Company.

This Agreement sets forth the severance compensation which the Company agrees it
will pay to the Executive if the Executive’s employment with the Company
terminates under one of the circumstances described herein following a Change in
Control of the Company (as defined herein).

 

1.

Term. This Agreement shall terminate, except to the extent that any obligation
of the Company hereunder remains unpaid as of such time, upon the earliest of
(i) December 31st of any year after 2006, provided that either party has given
at least 60 days prior written notice to the other party of its or his intention
to terminate this Agreement under this paragraph 1(i); (ii) the termination of
the Executive’s employment with the Company based on death, Disability (as
defined in Section 3(b)), Retirement (as defined in Section 3(c)) or Cause (as
defined in Section 3(d)) or by the Executive other than for Good Reason (as
defined in Section 3(e)); and (iii) two years from the date of a Change in
Control of the Company if the Executive has not terminated his employment for
Good Reason as of such time.

 

2. Change in Control. No compensation shall be payable under this Agreement
unless and until (a) there shall have been a Change in Control of the Company,
while the Executive is still an employee of the Company and (b) the Executive’s
employment by the Company thereafter shall have been terminated in accordance
with Section 3. For purposes of this Agreement, a Change in Control of the
Company shall be deemed to have occurred if:

 

  (i) there shall be consummated any consolidation or merger of the Company and,
as a result of such consolidation or merger (x) less than 50% of the outstanding
common shares and 50% of the voting shares of the surviving or resulting
corporation are owned, immediately after such consolidation or merger, by the
owners of the Company’s common shares immediately prior to such consolidation or
merger, or (y) any person (as such term is used in Section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) shall
become the beneficial owner (within the meaning of Rule 13d-3 under the Exchange
Act) of 20% or more of the surviving or resulting corporation’s outstanding
common shares; or

 

  (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company shall be consummated; or

 

  (iii) the shareholders of the Company shall approve any plan or proposal for
the liquidation or dissolution of the Company; or

 

  (iv) any person (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act) shall become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of 20% or more of the Company’s outstanding common
shares; or

 

1



--------------------------------------------------------------------------------

  (v) during any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board of Directors shall cease
for any reason to constitute a majority thereof unless the election or the
nomination for election by the Company’s shareholders of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period.

 

3. Termination Following Change in Control

 

  (a) If a Change in Control of the Company shall have occurred while the
Executive is still an employee of the Company, the Executive shall be entitled
to the compensation provided in Section 4 upon the subsequent termination of the
Executive’s employment with the Company by the Executive or by the Company
unless such termination is as a result of (i) the Executive’s death; (ii) the
Executive’s Disability (as defined in Section 3(b) below); (iii) the Executive’s
Retirement (as defined in Section 3(c) below); (iv) the Executive’s termination
by the Company for Cause (as defined in Section 3(d) below); or (v) the
Executive’s decision to terminate employment other than for Good Reason (as
defined in Section 3(e) below).

 

  (b) Disability. If, as a result of the Executive’s incapacity due to physical
or mental illness, the Executive shall have been absent from his duties with the
Company on a full-time basis for twelve months and within 30 days after written
notice of termination is thereafter given by the Company the Executive shall not
have returned to the full-time performance of the Executive’s duties, the
Company may terminate this Agreement for “Disability.”

 

  (c) Retirement. The term “Retirement” as used in this Agreement shall mean
termination by the Company or the Executive of the Executive’s employment based
on the Executive having reached age 65 or such other age as shall have been
fixed in any written arrangement regarding the Executive’s retirement
established with the Executive’s consent with respect to the Executive.

 

  (d) Cause. The Company may terminate the Executive’s employment for Cause. For
purposes of this Agreement only, the Company shall have “Cause” to terminate the
Executive’s employment hereunder only on the basis of fraud, misappropriation or
embezzlement on the part of the Executive. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of the Company’s Board of Directors at a meeting of the Board called
and held for the purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in the second sentence of this
Section 3(d) and specifying the particulars thereof in detail.

 

  (e) Good Reason. The Executive may terminate the Executive’s employment for
Good Reason at any time during the term of this Agreement. For purposes of this
Agreement “Good Reason” shall mean any of the following without the Executive’s
express written consent:

 

  (i)

the assignment to the Executive by the Company of duties inconsistent with the
Executive’s position, duties, responsibilities and status with the Company
immediately prior to a Change in Control of the Company, or a

 

2



--------------------------------------------------------------------------------

 

change in the Executive’s titles or offices as in effect immediately prior to a
Change in Control of the Company, or any removal of the Executive from or any
failure to reelect the Executive to any of such positions, except in connection
with the termination of his employment for Disability, Retirement or Cause or as
a result of the Executive’s death or by the Executive other than for Good
Reason;

 

  (ii) a reduction by the Company in the Executive’s base salary as in effect on
the Date of Termination;

 

  (iii) any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company’s retirement plan, group
life insurance plan, and medical, dental, accident and disability plans) in
which the Executive is participating at the time of a Change in Control of the
Company (or any other plans providing the Executive with substantially similar
benefits) (hereinafter referred to as “Benefit Plans”), or the taking of any
action by the Company which would adversely affect the Executive’s participation
in or materially reduce the Executive’s benefits under any such Benefit Plan or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of a Change in Control of the Company;

 

  (iv) any failure by the Company to continue the Executive’s eligibility to
participate in annual executive bonus arrangements in which the Executive is
participating at the time of a Change in Control of the Company (or any plans or
arrangements providing him with substantially similar benefits) (hereinafter
referred to as “Incentive Plans”) or the taking of any action by the Company
which would significantly reduce the Executive’s opportunity to earn incentive
compensation which is related to performance results as compared to performance
expectations periodically determined by the Company;

 

  (v) a relocation of the Company’s principal executive offices, or the
Executive’s relocation to any place other than the location at which the
Executive performed the Executive’s duties prior to a Change in Control of the
Company, except for required travel by the Executive on the Company’s business
to an extent substantially consistent with the Executive’s business travel
obligations at the time of a Change in Control of the Company;

 

  (vi) any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;

 

  (vii) any material breach by the Company of any provision of this Agreement;

 

  (viii) any failure by the Company to obtain the assumption in writing of this
Agreement by any successor or assign of the Company, unless consent given by
Executive;

 

  (ix) any purported termination of the Executive’s employment, which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3(f), and for purposes of this Agreement, no such purported termination
shall be effective; or

 

3



--------------------------------------------------------------------------------

  (x) the failure of the Company to maintain Directors’ and Officers’ Liability
Insurance on terms not materially less favorable to the Executive than the terms
of the policy presently in effect.

 

  (f) Notice of Termination. Any termination by the Company pursuant to
Section 3(b), 3(c) or 3(d) shall be communicated by a Notice of Termination. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate those specific termination provisions in this
Agreement relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. For purposes of this Agreement,
such purported termination by the Company shall not be effective without such
Notice of Termination.

 

  (g) Date of Termination. “Date of Termination” shall mean (a) if this
Agreement is terminated by the Company for Disability, 30 days Notice of
Termination is given to the Executive (provided that the Executive shall not
have returned to the performance of the Executive’s duties on a full-time basis
during such 30-day period) or (b) if the Executive’s employment is terminated by
the Company for any other reason, the date on which a Notice of Termination is
given; provided that if within 30 days after any Notice of Termination is given
to the Executive by the Company the Executive notifies the Company that a
dispute exists concerning the termination, the Date of Termination shall be the
date the dispute is finally determined, whether by mutual agreement by the
parties or upon final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected.)

 

4. Compensation Under this Agreement

 

  (a) If within two years after a Change in Control of the Company, a Notice of
Termination is given either by the Company to the Executive or by the Executive
to the Company, and if such termination is not by reason of the Executive’s
death, Disability or Retirement, or by the Company for Cause, or by the
Executive other than for Good Reason, the Company shall make the following
payments to the Executive:

 

  (i) the full base salary to which the Executive is entitled through the Date
of Termination;

 

  (ii) credit for unused vacation calculated at Executive’s then current base
salary rate;

 

  (iii) An amount equal to the Executive’s current Annual Bonus Award under any
Company annual incentive plan for the fiscal year in which the Notice of
Termination is given, multiplied by the percentage determined by dividing the
number of days in the Company’s fiscal year that have elapsed prior to the date
on which the Notice of Termination is given by the total number of days in such
fiscal year. As used in this clause (iii) the Executive’s Annual Bonus Award
means the dollar amount which would have been paid to Executive for the fiscal
year in which the Notice of Termination is given under the then current Company
executive incentive compensation plan, based on the assumption that the Target
Level of performance would be reached by the Company and the Executive.

 

4



--------------------------------------------------------------------------------

  (iv) an amount equal to two (2) times the sum of the Executive’s annualized
base salary and Annual Bonus Award (as defined in clause (iii) above) for the
year in which the Notice of Termination is given, provided, however, that the
amounts to be paid to the Executive under this clause (iv) shall be reduced by
the amount payable to the Executive under clause (iii) of this Section 4(a).

 

  (b) Upon a Change in Control, all stock options granted to Executive will be
immediately vested and exercisable.

 

  (c)       (i) If any payment or distribution by the Company to or for the
benefit of the Executive, whether pursuant to the terms of this Agreement or
otherwise (a “Payment”), is subject to the excise tax imposed by Section 4999 of
the Internal Revenue Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), the Company shall make an additional payment (a “Gross-Up
Payment”) to the Executive in an amount such that, after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes) including, without limitation, any federal, state, or local
income and employment taxes and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed on the Payment.

 

  (ii) Subject to the provisions of paragraph 4c(iii) hereof, all determinations
under this paragraph 4(c), including whether a Gross-Up Payment is required and
the amount of the Gross-Up Payment, shall be made by a certified public
accounting firm immediately before the Change in Control occurs (the “Accounting
Firm”), which shall provide detailed supporting calculations to both the Company
and the Executive within 15 business days after the Change in Control (or any
other change in ownership or effective control that triggers application of the
Excise Tax) and, if a termination for Good Reason occurs, within 15 days after
the termination for Good Reason. All fees and expenses of the Accounting Firm
shall be borne solely by the Company. The initial Gross-Up Payment determined
pursuant to this paragraph 4(c)(ii) shall be paid by the Company to the
Executive, or tax authority, whichever is required, within five days after it
receives the Accounting Firm’s determination. If the Accounting Firm determines
that no Excise Tax is payable by the Executive, it shall furnish the Executive
with a written opinion that failure to report the Excise Tax on the Executive’s
applicable federal tax return will not result in the imposition of a negligence
or similar penalty. Any determination by the Accounting Firm shall be binding on
the Company and the Executive. Notwithstanding the foregoing, as a result of
uncertainty in applying Section 4999 of the Internal Revenue Code, it is
possible that the Company will not have made Gross-Up Payments that it should
have made hereunder (an “Underpayment”). If the Company exhausts its remedies
pursuant to paragraph 4(c)(iii) hereof and the Executive thereafter is required
to pay any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment, inform the Company and the Executive of the Underpayment in
writing, and, within five days of receiving such written report, the Company
shall pay the amount of such Underpayment to or for the benefit of the
Executive.

 

5



--------------------------------------------------------------------------------

  (iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but not later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is required to be paid. The Executive
shall not pay such claim before the expiration of 30 days following the date on
which he gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such is due). If the Company
notifies the Executive in writing before the expiration of such 30-day period
that it desires to contest such claim, the Executive shall (1) give the Company
any information reasonably requested by the Company relating to such claim, and
(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company, provided that the Company shall pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any tax, including interest and penalties,
imposed as a result of such representation and payment of costs and expenses.
The Company shall control all proceedings in connection with such contest and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or to contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
appropriate administrative tribunal or court, as the Company shall determine;
provided, that if the Company directs the Executive to pay such claim and sue
for a refund, the Company shall advance the amount of such payment to the
Executive, on an interest-free basis, and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any tax, including interest or penalties,
imposed with respect to such advance. The Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest any other
issue.

 

  (iv) If, after the Executive receives an advance by the Company pursuant to
paragraph 4(c)(iii) hereof, the Executive becomes entitled to receive a refund
claimed pursuant to such paragraph 4(c)(iii), the Executive shall (subject to
the Company’s complying with the requirements of such paragraph 4(c)(iii)
promptly pay to the Company the amount of such refund (together with any
interest thereon, after taxes applicable thereto). If, after the Executive
receives an amount advanced by the Company pursuant to paragraph 4(c)(iii)
hereof, a determination is made that the Executive shall not be entitled to any
refund claimed pursuant to such paragraph 4(c)(iii), and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
before the expiration of 30 days after such determination, the Executive shall
not be required to repay such advance, and the amount of such advance shall
offset, to the extent thereof, the amount of the required Gross-Up Payment.

 

  (v) Any payments otherwise required by this paragraph 4(C) shall be made
regardless of whether a termination for Good Reason occurs.

 

 

(d)

The amounts required to be paid under Section 4(a) shall be paid by the Company
to the Executive in cash in a lump sum on the 10th day after the Date of

 

6



--------------------------------------------------------------------------------

 

Termination. All payments made to the Executive pursuant to this Agreement or
any other agreement or plan of or with the Company shall be made within the time
periods described herein, however, if it is determined by the parties or in the
opinion of counsel reasonably acceptable to the Executive and the Company, such
determination to be made or opinion provided to the Company no later than thirty
(30) days after the Date of Termination, that payment (or payments) is or
reasonably may be treated as deferred compensation within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
except in the case of the Executive’s death, the payment (or payments) shall be
delayed (without interest) to a date no earlier than, and shall be paid as soon
as administratively practicable after, six (6) months after the Executive’s
“separation from service,” as that term is defined in Section 409A of the Code.

 

  (e) Any payments required under this Section 4 shall be paid net of applicable
federal, state and local tax withholding.

 

  (f) If the Company is required to make payments to the Executive under
Section 4(a), the Company, until the earlier of (i) two (2) years after the Date
of Termination or (ii) commencement of full-time employment by the Executive
with a new employer, shall maintain in full force and effect, for the continued
benefit of the Executive, medical and dental programs or arrangements in which
the Executive was entitled to participate immediately prior to the Date of
Termination, provided that continued participation by the Executive is possible
under the general terms and provisions of such plans and programs.

 

  (g) Except for the payment referred to in clause (i) of Section 4(a) none of
the payments to the Executive under this Section 4 shall be counted for the
purpose of computing the Executive’s benefits under any pension, profit sharing,
deferred compensation or other employee benefit plan maintained by the Company.

 

5. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.

The provisions of this Agreement, and any payment provided for hereunder, shall
not reduce any amounts otherwise payable, or in any way diminish the Executive’s
existing rights, or rights which would accrue solely as a result of the passage
of time, under any Benefit Plan, Incentive Plan or Securities Plan, employment
agreement or other contract, plan or arrangement.

 

6. Successor to the Company.

 

  (a)

The Company will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if such succession or
assignment had not taken place. Any failure of the Company to obtain such
agreement prior to the effectiveness of any such succession or assignment shall
be a material breach of this Agreement and shall entitle the Executive to
terminate the Executive’s employment for Good Reason. As used in this Agreement,
“Company” shall mean the Company as herein before defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 6 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law. If at any
time during the term of this Agreement the Executive is employed by any
corporation, a majority of the voting securities of which is then

 

7



--------------------------------------------------------------------------------

 

owned by the Company, “Company” as used in Section 3, 4, 12 and 13 hereof shall
in addition include such employer. In such event, the Company agrees that it
shall pay or shall cause such employer to pay any amounts owed to the Executive
pursuant to Section 4 of this Agreement.

 

  (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

 

7. Non-compete. Without the consent in writing of the Board, Executive will not,
at any time during employment with the Company and for a period of two (2) years
following termination of Executive’s employment for any reason (except as stated
below), engage in the management or control of, or serve as an employee,
consultant, agent, proprietor, principal, partner, major shareholder, corporate
officer or director of, any person, firm, corporation or business (collectively,
as “Competing Entity”) that directly and substantially competes with the
products and services of the Company. For purposes of this Agreement, a
Competing Entity is limited to an entity that derives a significant amount or
percentage of its total annual revenue from the sale of virtual product
development software and related services and competes in one or more of the
same geographic markets as the Company. It is agreed that the ownership of not
more than two percent (2%) of the equity securities of any company having
securities listed on an exchange or regularly traded in the over-the-counter
market shall not, of itself, be deemed inconsistent with this Section 7.

 

8. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, as follows:

 

If to the Company:    MSC.Software Corporation   

Executive Vice President, Business Administration,

Legal Affairs and Secretary

   2 MacArthur Place    Santa Ana, CA 92707 If to the Executive:    Calvin R.
Gorrell    9 Poppy Hills Road    Laguna Niguel, CA 92677

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

9.

Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar

 

8



--------------------------------------------------------------------------------

 

provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, which are
not set forth expressly in this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of California.

 

10. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

11. Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

12. Legal Fees and Expenses. The Company shall pay all legal fees and expenses,
which the Executive may incur as a result of the Company’s contesting the
validity, enforceability or the Executive’s interpretation of, or determinations
under, this Agreement.

 

13. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST: /s/ Margaret Williams

 

By:   /s/ Calvin R. Gorrell   Calvin R. Gorrell By:   /s/ John A. Mongelluzzo  

John A. Mongelluzzo

Executive Vice President, Business

Administration, Legal Affairs and

Secretary

 

9